UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6212



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RAHSAAN JAMAR WATKINS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-99-189; CA-02-1137-2)


Submitted:   August 20, 2004                 Decided:   August 30, 2004


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, BENNETT & LAWLOR, LLP, Greenbelt, Maryland,
for Appellant. Kasey Warner, United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rahsaan Jamar Watkins, a federal prisoner, appeals the

district    court’s      order       adopting   the   recommendation         of   the

magistrate judge and denying Watkins’ 28 U.S.C. § 2255 (2000)

motion.    An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).        A   prisoner   satisfies       this   standard    by

demonstrating     that     reasonable       jurists     would      find    that   his

constitutional     claims    are      debatable   and    that    any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record    and   conclude    that      Watkins   has   not   made    the    requisite

showing. Accordingly, we deny Watkins’ motion for a certificate of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                            DISMISSED


                                        - 2 -